DETAILED ACTION
This action is in response to the amendments and remarks filed 04/19/2022 in which claims 1, 11 and 23 have been amended, claims 2, 12 and 22 have been canceled, and claims 3-10 and 13-20 are withdrawn as directed to a non-elected invention; thus claims 1, 3-11 and 13-21, 23-30 are pending and claims 1, 11, 21 and 23-30 are ready for examination.
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that Kruckenberg does not disclose that the housing or filter head assembly 20 is an enclosure such that the filter cartridge is not disposed within it; the Examiner disagrees. Applicants’ argue that this is because the filter head assembly 20 is open ended to receive the filter unit but does not fully surround and enclose the filter unit, however the terms “enclosed” and “disposed within” given their broadest reasonable interpretation, do not require that for the housing to be “enclosed” the filter unit to be “disposed within” it must fully surround all of the filter cartridge and thus applicant’s argument are not convincing. The claims would need to be amended to specially claim the argued concept.
In response to Applicants’ argument that Kruckenberg does not disclose an end cap integrally formed with the substantially cylindrical interface; the Examiner disagrees. Applicants have identified part 46 as the end cap, but part 16 may additionally be considered an end cap as claimed and thus applicant’s argument are not convincing.
In response to Applicants’ argument that Kruckenberg does not disclose the outer wall is continuous; the Examiner disagrees. With specific regard to the outer wall being continuous, the limitation is not seen to require that the full outer surface of all parts which may be considered the substantially cylindrical interface be free from openings, at least because the substantially cylindrical interface as claimed has a through bore, and is thus not free from openings.  Further, the section(s) of the substantially cylindrical interface which are above and/or below the opening 70 of Kruckenberg read on the claimed “continuous outer wall”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “means for identifying at least one characteristic of said filter cartridge to indicate whether said at least one characteristic is proper for the fluid filter assembly, wherein said at least one characteristic is at least one of a micron rating less than or equal to a specific micron rating, a specific filter capacity, a specific water separation capability, manufactured by a specific manufacturer, manufactured on or before a specific date, manufactured on or after a specific date, manufactured in a specific country, or a specific replacement date” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “identifying at least one characteristic of said filter cartridge to indicate whether said at least one characteristic is proper for the fluid filter assembly, wherein said at least one characteristic is at least one of a micron rating less than or equal to a specific micron rating, a specific filter capacity, a specific water separation capability, manufactured by a specific manufacturer, manufactured on or before a specific date, manufactured on or after a specific date, manufactured in a specific country, or a specific replacement date” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation when interpreted based on Applicant’s election of Species A in the response to election requirement received 07/31/2014: “The means for identifying the at least one characteristic of the filter cartridge may include a protrusion formed on one of either the interface or the boss, wherein the protrusion may have a predetermined size corresponding to the at least one characteristic of the filter cartridge. An aperture is formed in the other of the interface and the boss as the protrusion, and the aperture has a predetermined size corresponding to the at least one characteristic of the filter cartridge, wherein the protrusion matingly engages the aperture if the at least one characteristic the filter cartridge is desirable, and wherein the protrusion cannot matingly engage the aperture if the at least one characteristic of the filter cartridge is not desirable” (instant spec pg. 2 last partial paragraph continued onto pg. 3)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21-22 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0068670 A1 (hereinafter “Kruckenberg”, filed 09/15/2011) in view of US 2010/0108590 to Curt et al. (hereinafter “Curt”).
Regarding claim 1 and 21 Kruckenberg discloses a fluid filter assembly 10, comprising: 
an enclosed housing 20 having a boss 156 formed therein, and said boss having a first diameter bore; 
a filter cartridge 12 having an end cap 16 disposed within said housing for filtering fluid within said housing; 
an interface 26/46, which is seen to be integrally formed with said end cap 16, having an egg-shaped cross section ([0071], i.e. considered substantially cylindrical) connected to and extending from said filter cartridge, said substantially cylindrical interface unitary in construction and having an annular cross-sectional configuration, and a through bore 72, the substantially cylindrical interface being matingly received by said first diameter bore, i.e. which is considered inherently “for securing and locating said filter cartridge in said housing”, wherein a longitudinal axis of said substantially cylindrical interface is offset from a longitudinal axis of said filter cartridge and a longitudinal axis of the through bore is coaxially aligned with the longitudinal axis of the filter cartridge [0072], i.e. which may function to further identify, secure and locate the filter cartridge in said housing (Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, see MPEP 2114); see [0059]-[0073] and Figs, notably Figs. 3A, 9-9A, 20A-G, 21A-C, 22A-C, 25-26.
With specific regard to the outer wall being continuous, the limitation is not seen to require that the full outer surface of all parts which may be considered the substantially cylindrical interface be free from openings, at least because the substantially cylindrical interface as claimed has a through bore, and is thus not free from openings.  Further, the section(s) of the substantially cylindrical interface which are above and/or below the opening 70 of Kruckenberg read on the claimed “continuous outer wall”.
Kruckenberg does not disclose said means for identifying at least one characteristic of the filter cartridge (as interpreted under 112f above, i.e. seen to be the structure described in the limitations of claims 21).   
However, with regard to a means for identifying at least one characteristic of said filter cartridge, Kruckenberg discloses the filter cartridge interface 46 comprises a projection, laterally extending key member 22, which fits into an aperture, key slot 24, in the housing 120. Further Curt discloses a fluid filter cartridge [Abstract] including a unique attachment interface used to insure the correct filter element is being assembled into the fluid filter [0005] wherein the unique attachment interface includes an endplate which can be configured and arranged to control which filter element can be used in the fluid filter and where the structure of the end plate/connection corresponds to a micron rating of the media of the filter element [0007]-[0009]. And further that “low micron rated filter elements may have less or smaller slots and higher micron rated elements can have more or larger slots”, “the micron rating of the media 14 is dependent upon and corresponds to the tab 35 structure. For example, low micron rated filter elements may have less or smaller tabs and higher micron rated elements can have more or larger tabs. In such a configuration, the tabs 35 can help ensure that the filter element 11 with the correct micron rating is installed. That is, if the correct micron rated filter element is not selected, then it cannot be used with the cover 12” Curt [0041]-[0043].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the fluid filter assembly disclosed by Kruckenberg by sizing the projections (laterally extending key member 22) and apertures (key slot 24) so that they have are of a predetermined size corresponding to said at least one characteristic of said filter cartridge (i.e. a micron rating) as disclosed by Curt because this will help “insure that the correct filter element is being assembled into the fluid filter and can make installation easier” Curt [0005].
With regard to Applicants’ limitations defining what micron ratings are acceptable (greater than or equal to said appreciable micron rating) and unacceptable (less than said appreciable micron rating); This is simply an intended use of said as disclosed structure of Kruckenberg in view of Curt where it would have been an obvious choice to one of skill in the art to define what micron ratings are acceptable based on the given filtration system application’s needs and then assign the appropriate protrusion size to allow or disallow mounting of the cartridge. In fact Curt specifically discloses “low micron rated filter elements may have … smaller tabs and higher micron rated elements can have … larger tabs. In such a configuration, the tabs 35 can help ensure that the filter element 11 with the correct micron rating is installed. That is, if the correct micron rated filter element is not selected, then it cannot be used with the cover 12” Curt [0041]-[0043]; Applicants’ claim large micron rated cartridges have smaller protrusions, which is simply the opposite of this arrangement.
Kruckenberg in view of Curt is seen to differ from the claimed structure of means for  identifying at least one characteristic of said filter cartridge (i.e. the limitations of claim 21) in that the apertures/key slots are in the in housing, and not on the boss, however this would involve only the moving of the as disclosed projections and apertures further up the cartridge to the topmost interface, which is disclosed by Curt (see Fig. 1), and would thus have been an obvious rearrangement of the structural elements as disclosed in Kruckenberg which would not change its operation.
Regarding claim 22 Kruckenberg in view of Curt discloses the fluid filter assembly as stated in claim 1, further comprising: said filter cartridge having a substantially cylindrical end cap 42 connected to said substantially cylindrical interface such that said substantially cylindrical interface extends away from said substantially cylindrical end cap (Kruckenberg Fig. 3A, at least). 
Regarding claim 30 Kruckenberg discloses the fluid filter assembly as stated in claim 23, does not disclose said means for identifying at least one characteristic of the filter cartridge (as interpreted under 112f above, i.e. seen to be the structure described in the limitations of claims 21).   
With regard to a required micron rating and said means for identifying at least one characteristic of the filter cartridge, Kruckenberg discloses the filter cartridge interface 46 comprises a projection, laterally extending key member 22, which fits into an aperture, key slot 24, in the housing 120. Further Curt discloses a fluid filter cartridge [Abstract] including a unique attachment interface used to insure the correct filter element is being assembled into the fluid filter [0005] wherein the unique attachment interface includes an endplate which can be configured and arranged to control which filter element can be used in the fluid filter and where the structure of the end plate/connection corresponds to a micron rating of the media of the filter element [0007]-[0009]. And further that “low micron rated filter elements may have less or smaller slots and higher micron rated elements can have more or larger slots”, “the micron rating of the media 14 is dependent upon and corresponds to the tab 35 structure. For example, low micron rated filter elements may have less or smaller tabs and higher micron rated elements can have more or larger tabs. In such a configuration, the tabs 35 can help ensure that the filter element 11 with the correct micron rating is installed. That is, if the correct micron rated filter element is not selected, then it cannot be used with the cover 12” Curt [0041]-[0043].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the fluid filter assembly disclosed by Kruckenberg by sizing the projections (laterally extending key member 22) and apertures (key slot 24) so that they have are of a predetermined size corresponding to said at least one characteristic of said filter cartridge (i.e. a micron rating) as disclosed by Curt because this will help “insure that the correct filter element is being assembled into the fluid filter and can make installation easier” Curt [0005].
With regard to Applicants’ limitations defining what micron ratings are acceptable (greater than or equal to said appreciable micron rating) and unacceptable (less than said appreciable micron rating); This is simply an intended use of said as disclosed structure of Kruckenberg in view of Curt by where it would have been an obvious choice to one of skill in the art to define what micron ratings are acceptable based on the given filtration system application’s needs and then assign the appropriate protrusion size to allow or disallow mounting of the cartridge. In fact Curt specifically discloses “low micron rated filter elements may have … smaller tabs and higher micron rated elements can have … larger tabs. In such a configuration, the tabs 35 can help ensure that the filter element 11 with the correct micron rating is installed. That is, if the correct micron rated filter element is not selected, then it cannot be used with the cover 12” Curt [0041]-[0043]; Applicants’ claim large micron rated cartridges have smaller protrusions, which is simply the opposite of this arrangement.
Kruckenberg in view of Curt is seen to differ from the claimed structure of means for  identifying at least one characteristic of said filter cartridge (i.e. the limitations of claim 21) in that the apertures/key slots are in the in housing, and not on the boss, however this would involve only the moving of the as disclosed projections and apertures further up the cartridge to the topmost interface, which is disclosed by Curt (see Fig. 1), and would thus have been an obvious rearrangement of the structural elements as disclosed in Kruckenberg in view of Curt which would not change its operation.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kruckenberg in view of Curt and US2004/0154975 (hereinafter “Girondi”).
Regarding claim 11 Kruckenberg discloses a fluid filter assembly 10, comprising: 
an enclosed housing 20 having a boss 156 formed therein, and said boss having a first diameter bore; 
a filter cartridge 12 having an end cap 16 disposed within said housing for filtering fluid;
an interface 26/46, which is seen to be integrally connected to said end cap 16, having an egg-shaped cross section ([0071], i.e. considered substantially cylindrical) connected to and extending from said filter cartridge, said substantially cylindrical interface unitary in construction and having a continuous outer wall with an annular cross-sectional configuration, and a through bore 72, 
the substantially cylindrical interface having an outer diameter matingly received by said first diameter bore, i.e. which is considered inherently “for securing and locating said filter cartridge in said housing”, wherein a longitudinal axis of said substantially cylindrical interface is offset from a longitudinal axis of said filter cartridge and a longitudinal axis of the through bore is coaxially aligned with the longitudinal axis of the filter cartridge [0072]; see [0059]-[0073] and Figs, notably Figs. 3A, 9-9A, 20A-G, 21A-C, 22A-C, 25-26.
With specific regard to the outer wall being continuous, the limitation is not seen to require that the full outer surface of all parts which may be considered the substantially cylindrical interface be free from openings, at least because the substantially cylindrical interface as claimed has a through bore, and is thus not free from openings.  Further, the section(s) of the substantially cylindrical interface which are above and/or below the opening 70 of Kruckenberg read on the claimed “continuous outer wall”.
Kruckenberg does not disclose (1) said boss has a second diameter bore axially spaced and adjacent said first diameter bore and in communication with one another, wherein a longitudinal axis of said first diameter bore is off set from a longitudinal axis of said second diameter bore, and a riser pipe is seated within said second diameter bore or thus that said through bore of the interface is for receiving said riser pipe; or (2) said filter assembly having a required micron rating that is proper for said fluid filter assembly and said filter cartridge having a micron rating; or said means for identifying at least one characteristic of the filter cartridge (as interpreted under 112f above, i.e. seen to be the structure described in the limitations of claims 21).   
However, with regard to (1) a second diameter bore and rise pipe, Girondi discloses a housing 11 having a boss 32 formed therein (32 seen as a boss, having apertures formed in the side), and said boss having a first diameter bore (where said first diameter bore is the inside edge below part 32) axially spaced and adjacent a second diameter bore and in communication with one another (see annotated Fig. 1a below where the first diameter bore, i.e. the outer bore which is outside/adjacent the inner/second bore and is axially spaced such that hey align and are in communication with one another), wherein a riser pipe 17 is seated within said second diameter bore and configured for insertion into the through bore of an interface of a filter; 
a filter cartridge 20 disposed within said housing for filtering fluid within said housing 
an end cap 22 connected to an end of said filter cartridge, and
a substantially cylindrical interface 41 connected to and extending away from said filter cartridge and said interface having a through bore 221 for receiving said riser pipe and having an outer diameter matingly received by said first diameter bore for identifying, securing and locating said filter cartridge in said housing, wherein the riser pipe communicates the fluid to in interior of the filter media and the rise pipe and through bore/gasket 221 provides a hermetic seal between housing and riser pipe wherein a longitudinal axis of the through bore is coaxially aligned with a longitudinal axis of the filter cartridge (Girondi Figs 1-3, [0023]-[0024]). Note: while the part 122 is a separate part from the housing and the riser pipe is integral with said part 122, it have been held obvious to merely form different parts of a known structure as integral or separable with other parts; see MPEP 2144.04(V)(B-C); and thus it would have been obvious to form the riser pipe separately and the part 122 as integral with the housing; such as may be beneficial for servicing or manufacture.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter assembly disclosed by Kruckenberg by including a first and second diameter bore, riser pipe and through bore as disclosed by Girondi in order to provide a secondary seal for additional leak protection and/or to control/restrict flow into or out of the cartridge as necessary for a given application of the filter.

    PNG
    media_image1.png
    697
    1007
    media_image1.png
    Greyscale

Girondi Fig. 1A
With regard to (2) a required micron rating and said means for identifying at least one characteristic of the filter cartridge, Kruckenberg discloses the filter cartridge interface 46 comprises a projection, laterally extending key member 22, which fits into an aperture, key slot 24, in the housing 120. Further Curt discloses a fluid filter cartridge [Abstract] including a unique attachment interface used to insure the correct filter element is being assembled into the fluid filter [0005] wherein the unique attachment interface includes an endplate which can be configured and arranged to control which filter element can be used in the fluid filter and where the structure of the end plate/connection corresponds to a micron rating of the media of the filter element [0007]-[0009]. And further that “low micron rated filter elements may have less or smaller slots and higher micron rated elements can have more or larger slots”, “the micron rating of the media 14 is dependent upon and corresponds to the tab 35 structure. For example, low micron rated filter elements may have less or smaller tabs and higher micron rated elements can have more or larger tabs. In such a configuration, the tabs 35 can help ensure that the filter element 11 with the correct micron rating is installed. That is, if the correct micron rated filter element is not selected, then it cannot be used with the cover 12” Curt [0041]-[0043].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the fluid filter assembly disclosed by Kruckenberg in view of Girondi by sizing the projections (laterally extending key member 22) and apertures (key slot 24) so that they have are of a predetermined size corresponding to said at least one characteristic of said filter cartridge (i.e. a micron rating) as disclosed by Curt because this will help “insure that the correct filter element is being assembled into the fluid filter and can make installation easier” Curt [0005].
With regard to Applicants’ limitations defining what micron ratings are acceptable (greater than or equal to said appreciable micron rating) and unacceptable (less than said appreciable micron rating); This is simply an intended use of said as disclosed structure of Kruckenberg in view of Girondi and Curt by where it would have been an obvious choice to one of skill in the art to define what micron ratings are acceptable based on the given filtration system application’s needs and then assign the appropriate protrusion size to allow or disallow mounting of the cartridge. In fact Curt specifically discloses “low micron rated filter elements may have … smaller tabs and higher micron rated elements can have … larger tabs. In such a configuration, the tabs 35 can help ensure that the filter element 11 with the correct micron rating is installed. That is, if the correct micron rated filter element is not selected, then it cannot be used with the cover 12” Curt [0041]-[0043]; Applicants’ claim large micron rated cartridges have smaller protrusions, which is simply the opposite of this arrangement.
Kruckenberg in view of Girondi and Curt is seen to differ from the claimed structure of means for  identifying at least one characteristic of said filter cartridge (i.e. the limitations of claim 21) in that the apertures/key slots are in the in housing, and not on the boss, however this would involve only the moving of the as disclosed projections and apertures further up the cartridge to the topmost interface, which is disclosed by Curt (see Fig. 1), and would thus have been an obvious rearrangement of the structural elements as disclosed in Kruckenberg in view of Girondi and Curt which would not change its operation.

Claims 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0068670 A1 (hereinafter “Kruckenberg”, filed 09/15/2011).
Regarding claim 23 Kruckenberg discloses a fluid filter assembly 10, comprising: 
an enclosed housing 20 having a boss 156 formed therein;
a filter cartridge 12, having an end cap 16, disposed within said housing and including and end cap 16 which is seen to be integrally formed with an interface 26 extending outwardly therefrom, the interface an annular cross-sectional configuration and defining a continuous outer wall and a through bore 72, the interface being configured for engagement with the housing, i.e. inherently “to secure and properly locate the filter cartridge”, wherein the interface is eccentrically positioned with respect to a central longitudinal axis of the filter cartridge and the through bore is eccentrically positioned with respect to the interface such that the central longitudinal axis of the filter cartridge is aligned with a central longitudinal axis of the through bore [0072]; see [0059]-[0073] and Figs, notably Figs. 3A, 9-9A, 20A-G, 21A-C, 22A-C, 25-26.
With specific regard to the outer wall being continuous, the limitation is not seen to require that the full outer surface of all parts which may be considered the substantially cylindrical interface be free from openings, at least because the substantially cylindrical interface as claimed has a through bore, and is thus not free from openings.  Further, the section(s) of the substantially cylindrical interface which are above and/or below the opening 70 of Kruckenberg read on the claimed “continuous outer wall”.
Regarding claim 24 Kruckenberg discloses the fluid filter assembly as stated in claim 23, wherein the continuous outer wall of the interface is substantially cylindrical in configuration; see Figs, notably Figs. 3A, 9-9A, 20A-G, 21A-C, 22A-C, 25-26.
Regarding claim 25 Kruckenberg discloses the fluid filter assembly as stated in claim 23, wherein the boss includes a first bore with a first diameter, the interface being configured for insertion into the first bore; see Figs, notably Figs. 3A, 9-9A, 20A-G, 21A-C, 22A-C, 25-26.

Claims 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kruckenberg in view of Girondi.
Regarding claim 26 Kruckenberg discloses the fluid filter assembly as stated in claim 25, wherein the boss further includes a second bore with a second diameter, the second bore being spaced axially from the first bore; or (claim 27) wherein the first and second bores are in communication; or (claim 28) further including a riser pipe seated within the second bore; or (claim 29) wherein the riser pipe is configured for insertion into the through bore of the interface. 
However, with regard to (1) a second diameter bore and rise pipe, Girondi discloses a housing 11 having a boss 32 formed therein (32 seen as a boss, having apertures formed in the side), and said boss having a first diameter bore (where said first diameter bore is the inside edge below part 32) axially spaced and adjacent a second diameter bore and in communication with one another (see annotated Fig. 1a below where the first diameter bore, i.e. the outer bore which is outside/adjacent the inner/second bore and is axially spaced such that hey align and are in communication with one another), wherein a riser pipe 17 is seated within said second diameter bore and configured for insertion into the through bore of an interface of a filter; 
a filter cartridge 20 disposed within said housing for filtering fluid within said housing 
an end cap 22 connected to an end of said filter cartridge, and
a substantially cylindrical interface 41 connected to and extending away from said filter cartridge and said interface having a through bore 221 for receiving said riser pipe and having an outer diameter matingly received by said first diameter bore for identifying, securing and locating said filter cartridge in said housing, wherein the riser pipe communicates the fluid to in interior of the filter media and the rise pipe and through bore/gasket 221 provides a hermetic seal between housing and riser pipe wherein a longitudinal axis of the through bore is coaxially aligned with a longitudinal axis of the filter cartridge (Girondi Figs 1-3, [0023]-[0024]). Note: while the part 122 is a separate part from the housing and the riser pipe is integral with said part 122, it have been held obvious to merely form different parts of a known structure as integral or separable with other parts; see MPEP 2144.04(V)(B-C); and thus it would have been obvious to form the riser pipe separately and the part 122 as integral with the housing; such as may be beneficial for servicing or manufacture.
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter assembly disclosed by Kruckenberg by including a first and second diameter bore, riser pipe and through bore as disclosed by Girondi in order to provide a secondary seal for additional leak protection and/or to control/restrict flow into or out of the cartridge as necessary for a given application of the filter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773